—Judgment, Supreme Court, New York County (Micki Scherer, J.), rendered December 17, 1997, convicting defendant, upon his plea of guilty, of attempted assault in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 16 years to life, unanimously affirmed.
Since defendant did not move to withdraw his plea or to vacate the judgment, and since this case does not come within the narrow exception to the preservation requirement (see, *171People v Lopez, 71 NY2d 662; People v Ntiamoah, 247 AD2d 248, lv denied 91 NY2d 975), his challenge to the voluntariness of his plea is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would conclude that defendant’s plea was knowing, intelligent, and voluntary, and that nothing in defendant’s statement at sentencing required any inquiry, sua sponte, by the court (see, People v Bruno, 147 AD2d 490; see also, People v Ntiamoah, supra). Concur — Sullivan, J. P., Nardelli, Mazzarelli, Rubin and Andrias, JJ.